*115OPINION.
KoRneR, Chairman:
The petitioner takes no exception to the determination of the Commissioner that the real estate transaction in 1919 was a cash transaction, but now claims that in computing the profit thereon she is entitled to deduct a commission of $2,000 paid to agents in that transaction. The evidence that she paid this commission is uncontradicted and her contention in this respect is allowed. She is entitled to a deduction of $2,000.
The other issue involves the right of petitioner to eliminate from her taxable income $4,448.18 reported by her in her tax return, but which she now claims was so reported in error. Her contention is that the amount in question was received by her in a fiduciary capacity from the estate of her former husband. If proof of this fact had been adduced, the contention of the petitioner might properly be allowable. But such proof is lacking in this record. The petitioner was unable to testify whether the fiduciary capacity under which she claims was that of executrix, guardian or trustee. She testified that her former husband had left a will but no showing of its provisions was offered to the Board. She testified that she had been advised by a former legal adviser that she occupied a fiduciary relationship to the money in question. Beyond that she seemed unable to go. The declarations contained in the tax return *116bearing on this point are clearly self-serving declarations in this proceeding. The petitioner’s contention as to this second issue is not sustained.
Judgment will be entered on 15 days’ notice, under Rule 50.